Order unanimously reversed, without costs of this appeal to any party and matter remitted to Special Term, Supreme Court in and for the County of Brie, to hear and take proof on May 27, 1960, at 10:00 a.m. Application for a stay against Board of Elections may be presented to Special Term if circumstances make necessary such a stay. Application for leave to appeal to the Court of Appeals unanimously denied. Memorandum: The members of the Committee to Fill Vacancies are named parties by the petition and order to show cause. It is doubtful whether it was necessary to join them in this proceeding, but inasmuch as they were named as parties we hold that service upon five of the six members of the committee was sufficient. (Appeal from order of Brie Special Term which set aside service of process and dismissed the petition.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.